Citation Nr: 1221259	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the record indicates that the Veteran has also been diagnosed with depressive disorder and a personality disorder.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for an acquired psychiatric disorder and Hepatitis C.

A. Hepatitis C 

The Veteran contends that he acquired Hepatitis C during his military service from air gun immunizations that he received upon entering service.  

The Veteran's May 1969 induction and April 1972 discharge examinations were negative for treatment and/or a diagnosis of Hepatitis C.  An October 1971 service treatment record noted drug abuse.

The evidence indicates that the Veteran has been diagnosed with Hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998. 

While mindful that intranasal cocaine and intravenous drug use are risk factors for hepatitis C, the Board observes that service connection cannot be established for a disability which results from willful misconduct or the primary abuse of alcohol or drugs.  38 U.S.C.A. § 105(a), 1131 (West 2002); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Willful misconduct is defined as an act involving conscious wrongdoing or a known prohibited action, and alcohol and drug abuse are, by statute, deemed to be willful misconduct.  Libertine v. Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 (2011).  For that reason, a grant of service connection is precluded for any abuse of alcohol or drugs during service, and for any disorder, including hepatitis C, which is due to the abuse of alcohol or drugs.   

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for hepatitis C, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of hepatitis C.  Although the Veteran has been seeking treatment from the VA for his condition, it remains unclear to the Board whether the Veteran's currently diagnosed hepatitis C is related to his service.  A medical opinion regarding the etiology of the Veteran's hepatitis C is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


B. An Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder began during his military service.  Specifically, the Veteran stated he developed a psychiatric disorder as a result active duty in Vietnam.

The Veteran's May 1969 induction and April 1972 discharge examinations were negative for any psychiatric disorders.  However, an August 1970 psychiatric evaluation was contained in the service treatment records.  At that time, it was noted that the Veteran had no mental defects sufficient to warrant separation from service.  The Veteran was diagnosed with chronic, mild passive aggressive personality manifested by occasional impulsiveness and intermittent heavy alcohol usage.  Additionally, an October 1971 record noted drug abuse.  Lastly, the record contains an April 1972 psychiatric evaluation.  The report noted that an evaluation revealed no evidence of any mental condition which would warrant consideration for treatment, hospitalization, or other disposition via medical channels.  The findings showed the Veteran to have a passive-aggressive personality, manifested by the inability to adjust to military environment; emotional instability; nervousness and other symptoms of chronic anxiety; labile control of emotional responses to minor environmental stresses resulting in outbursts of weeping; repeated infractions of military rules and regulations with apparent failure to profit from military discipline; poor impulse control with escape-type behavior; withdrawal from interpersonal relationships; impaired insight and judgment; and passive obstructionism.  Additionally, it was noted that the Veteran had undetermined stress.  Furthermore, it was noted that the Veteran had severe predisposition of lifelong history of adaptation problems; ineffective parental guidance with cultural deprivation, protectiveness, indifference, strictness, cruelty, and unstable home; family history of nervousness and emotional instability; problems with adjustment to authority resulting in arrests; poor social adaptation with difficulty forming meaningful friendships; inadequate academic adaptation; inadequate industrial 
adaptation; and poor control, mismanagement of hostility, anxiety, and dependency feelings in the past.  Moreover, the examiner stated that he enlisted with unrealistic expectations.  The examiner concluded that the Veteran was impaired for further military duty.  Lastly, the Veteran was recommended for separation at that time.     

The Veteran's VA outpatient medical records document complaints of and treatment for depression and PTSD.  

Furthermore, although the Veteran has provided competent reports of continuity of symptomatology since discharge from service, and that he is being treated for an acquired psychiatric disorder, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of this disorder.  Although the Veteran has been seeking treatment for his acquired psychiatric disorder, it remains unclear to the Board whether the Veteran's acquired psychiatric disorder is related to any aspects of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's acquired psychiatric disorder is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also notes that, generally, under 38 C.F.R. § 3.303(c) (2011), congenital or developmental defects, such as personality disorders, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.   A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  

Accordingly, the case is REMANDED for the following action:

1) Verify that the Veteran's VA records are up to date.

2) After the foregoing, the AMC should arrange for the Veteran to undergo an appropriate VA examination for Hepatitis C.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during active service or is related to any in-service disease, event, or injury.  He or she must specifically address the Veteran's contentions and also address the question of whether it is at least as likely as not (meaning 50-50 probability) that the Veteran's hepatitis C is related to in-service air gun inoculations.   In doing so, the examiner should consider and discuss the Veteran's various risk factors, including, but not limited to, his in-service vaccinations.  Additionally, the examiner should report if the Veteran's condition is due to the abuse of alcohol or drugs.  

Additionally, the examiner should review and discuss the Veteran's service treatment records, VA treatment records, the February 2012 hearing transcript, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

3) Additionally, the AMC should schedule the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV, and if he meets such criteria, whether PTSD can be related to in-service stressors relating to the Veteran's fear of hostile military and terrorist activity.

Regardless of whether the Veteran is diagnosed with PTSD, the examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any other psychiatric disorder that is found to be present.

A. If a personality disorder is diagnosed:  The examiner should indicate whether the Veteran's personality disorder was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during the Veteran's period of active duty.    

B. For any acquired psychiatric disorder diagnosed, such as depression:  The examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.  

In doing so, the examiner should consider and discuss the Veteran's in-service treatment records, to include the August 1970 and April 1972 records; VA treatment records; the February 2012 hearing transcript; the Veteran's lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


